Exhibit 10.1

Packaging Corporation of America

Amended and Restated 1999 Long-Term Equity Incentive Plan

Executive Officer Restricted Stock Award Agreement

By this agreement, Packaging Corporation of America grants to you the following
restricted shares of the Company’s common stock, $.01 par value, subject to the
terms and conditions set forth below, in the attached Plan Prospectus, and in
the Amended and Restated 1999 Long-Term Equity Incentive Plan, as may from time
to time be amended and/or restated, all of which are an integral part of this
Agreement. A copy of the Amended and Restated 1999 Long-Term Equity Incentive
Plan may be obtained from the Company upon request.

Grant Date: June 24, 2013

Number of Restricted Shares Awarded :

Fair Market Value at Grant:

Restriction expires: June 24, 2017

The shares of restricted stock granted under the Plan will be held in escrow by
the Company on the participant’s behalf during any period of restriction and
will bear an appropriate legend specifying the applicable restrictions thereon,
and, if requested, the participant will be required to execute a blank stock
power therefor. During the period of restriction the participant shall have all
of the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock.

This award is subject to the “Performance-Based Award Pool for Executive
Officers” provisions (the “Pool Provisions”) adopted by the Compensation
Committee on the date of this award. If the number of shares of restricted stock
available to be awarded to you under the Pool Provisions (as certified by the
Compensation Committee) is less than the number of restricted shares awarded
hereby, then the excess number of shares (i.e. the number by which this award
exceeds the number certified by the Compensation Committee) will be forfeited at
the time of such certification, and only the number certified by the
Compensation Committee will vest at the time the restrictions herein expire.

This award is further subject to the company’s compensation recovery policy in
effect from time to time.

Except as otherwise provided by the Board of Directors:

 

  (1) immediately prior to a Change in Control or at such time as a participant
ceases to be a director, officer, or employee of, or to otherwise perform
services for, the Company and its Subsidiaries due to death or Disability,
during any period of restriction, all restrictions on the shares granted to the
participant shall lapse (and, for the avoidance of doubt, if a Change of Control
shall occur prior to the time of certification of the number of shares to which
you are entitled under the Pool Provisions, then restrictions will lapse as to
all shares awarded hereby);



--------------------------------------------------------------------------------

  (2) at such time as a participant ceases to be, or in the event a participant
does not become, a director, officer, or employee of, or otherwise perform
services for, the Company or its Subsidiaries for any other reason, all shares
of restricted stock granted to such participant on which the restrictions have
not lapsed shall be immediately forfeited to the Company.

Please indicate your acceptance of this Agreement by signing in the space
provided below and returning this page to Halane Young, Executive Director,
Total Rewards & HRIS, located in Lake Forest.

 

    Packaging Corporation of America     By: Accepted and Agreed:         Paul
T. Stecko

                                                    

      Executive Chairman                             
                            Date    